Citation Nr: 1233759	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation of major depressive disorder and dysthymia, currently evaluated as 70 percent disabling, and rated 50 percent disabling prior to September 2, 2003. 

2.  Entitlement to an increased evaluation for chronic low back pain secondary to lumbosacral strain, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for left knee patellar tendonitis and patellofemoral stress syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 1977 and from February 1979 to April 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO). 

The RO assigned a 50 percent evaluation for major depressive disorder and dysthymia, effective May 17, 2001; a 10 percent evaluation for low back pain secondary to lumbosacral strain, effective January 18, 2001; and a 10 percent evaluation for left knee patellar tendonitis and patellofemoral stress syndrome, effective January 18, 2001.  The Veteran disagreed with the assigned ratings.  Based on the receipt of additional evidence the RO assigned a 70 percent rating for his service-connected psychiatric disability, effective September 2, 2003.  In December 2007, the Board remanded the claims for further development.  In August 2011, the Board denied ratings for major depressive disorder and dysthymia in excess of 50 percent prior to September 2, 2003, and in excess of 70 percent since September 3, 2003.  The Board again remanded the other issues for further development.  

The Veteran appealed the denial of higher ratings of the major depressive disorder and dysthymia to the United States Court of Appeals for Veterans Claims (the Court).  In June 2012, the Court granted a Joint Motion for Partial Remand (Joint Motion) and remanded the claim involving increased ratings for major depressive disorder and dysthymia.  Not only is the claim involving the increased ratings for major depressive disorder and dysthymia before the Board now but also the other increased claims are again before the Board.
The Veteran has filed another claim of entitlement to a total disability rating based on individual unemployability.  The Board has to take jurisdiction over pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the other claims for higher ratings.

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The last VA mental disorders examination in September 2004.  Also, the Joint Motion notes that the Board's statement of reasons or bases was inadequate because the Board did not properly address the adequacy of the September 2004 VA examination - namely, whether the examination report was based on full consideration of the Veteran's prior history.  The parties to the Joint Motion stated that the September 2004 VA examiner noted the appellant's reporting that his doctors said that he would not be able to handle a job at this job, but that the examiner indicated that he was not able to find any such record of this kind of opinion from the claimant's doctors.  The parties noted that a September 2003 memorandum regarding vocational feasibility signed by a doctor indicated that the claimant was currently unemployed and that his psychiatrist did not feel that his emotional state was stable to attend school.  The parties stated that the Board should address the adequacy of the September 2004 VA examination in light of the foregoing evidence.  In light of the above, another VA mental disorders examination is necessary.

A review of the claims file reflects that the Veteran was evaluated for VA vocational rehabilitation purposes.  The VA vocational rehabilitation file should be associated with the appellant's claims file.

The September 2003 VA memorandum that had a subject titled determination of infeasibility to achieve a vocational goal reflects L.S. M.Ed. noted that the Veteran's psychiatrist did not feel his emotional state was sufficiently stable to attend school.  Mr. L.S. referred to an August 28, 2003 psychiatric consult.  The claimant was being treated at the Rockford VA Outpatient Clinic at the time of the consult by Dr. E.A., who according to the VA e-mail address book still works at VA, but it is unknown whether Dr. E.A. conducted the consult.  The RO/AMC should obtain and review the appellant's VA vocational rehabilitation file to see if that consult in that file, and if it is not, the RO should contact the Rockford VA Outpatient Clinic to attempt to obtain the August 28, 2003 psychiatric consult.

The Veteran should also be afforded the opportunity to identify any medical professionals who have rendered opinions on his employability and to submit any such opinions.

A September 2003 VA treatment record reflects that a social worker assisted the Veteran with a Social Security disability application.  It is noted that a call to Social Security indicated he did not have enough quarters to qualify for disability.  In July 2004, the RO attempted to verify whether the appellant was receiving Social Security benefits.  The Social Security Administration reported that no Title II or Title XVI data was found.  VA should contact the Veteran to ascertain whether he applied for Social Security benefits.  If so, contact the Social Security Administration to obtain any records related to a Social Security disability benefits application.

The October 2002 VA joints examiner noted that X-rays showed minimal arthritic changes and that the "symptoms" began in military service.  October 2002 VA joints examination, page 4.  The September 2004 VA examiner diagnosed lumbar degenerative disc disease.  The August 2011 VA back examiner noted that imaging studies of the thoracolumbar spine had been performed, that the results were available, and that arthritis was not documented.  The August 2011 VA examiner stated that the Veteran's lumbar spine disability impacted his ability to work based on the appellant's claim of unemployability due to back pain.  In light of the above, another VA examination is necessary.

The RO/AMC requested all treatment records from the Des Moines VA Medical Center dated to August 2001.  That facility merely returned the letter from the RO/AMC in February 2008 without comment on whether they had any records from that time period.  Given that service connection for any of the disabilities on appeal was granted no earlier than January 2001, the RO/AMC should make another request for records from that facility from 2001 to the present even though the December 2007 Board remand directed the RO/AMC to obtain all records from that facility from July 1980 to August 2001 in an effort to reassemble the claims file.  It appears that some records have since been found and there are old records in the records now available.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Finally, the Veteran should be afforded the opportunity to identify all treatment for his lumbar spine and left knee disabilities since May 2001 and his depressive disorders since August 2001, the dates of the last correspondence specifically asking him to identify treatment for these disabilities, respectively.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The RO/AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO/AMC should undertake any additional development in response to a completed formal application.

2.  The RO/AMC should obtain the Veteran's VA vocational rehabilitation folder and associate with his claims file.  The RO/AMC should review the vocational rehabilitation folder to see if the August 28, 2003, psychiatric consult is in that folder.  If not, attempts to obtain that consult should be undertaken, and the claims folder should contain documentation of the attempts made.

3.  Thereafter, the RO/AMC must ask the Veteran to identify all treatment for his lumbar spine and left knee disabilities since May 2001 and his depressive disorders since August 2001.  Regardless of the appellant's response, the RO/AMC must attempt to obtain all records from the Des Moines VA Medical Center from 2001 to the present.  If the August 28, 2003, psychiatric consult is not in the Veteran's VA vocational rehabilitation folder, the RO/AMC should attempt to obtain the August 28, 2003, psychiatric consult from the Rockford VA Outpatient Clinic.  The RO/AMC should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

4.  The RO/AMC should ask the Veteran to identify all medical professionals who have stated that he cannot work because of his major depressive disorder and dysthymia.  The RO/AMC should inform the claimant that he may submit a statement from a medical professional indicating he cannot work because of his major depressive disorder and dysthymia.  If the appellant identifies any VA medical providers, the RO/AMC should attempt to contact any identified persons and see if he or she will provide a statement regarding whether the Veteran is unemployable due to his major depressive disorder and dysthymia.  If a VA medical professional is identified but will not or cannot (due to no longer be employed at VA) provide a statement, this fact - as well as the efforts that were made to locate the VA medical professional and obtain a statement - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain a statement.  

5.  The RO/AMC should contact the Veteran to ascertain whether he has applied for or is in receipt of Social Security disability benefits.  If so, contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.

6.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his lumbar spine disability as well as the effects of the lumbar spine disability on his employability.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbosacral strain.  The examiner is also requested to provide an opinion on whether the Veteran has arthritis and, if so, must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the arthritis is part and parcel of the service-connected lumbosacral strain.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the lumbar spine degenerative disc disease is part and parcel of the service-connected lumbosacral strain.  The examiner should comment on the functional impairment as it relates to employment due to the service-connected lumbosacral strain and any related lumbar spine disorders.  A complete rationale for any opinion offered must be provided.

7.  Thereafter, the Veteran should be afforded a VA psychiatric examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to major depressive disorder and dysthymia.  The examiner should comment on how major depressive disorder and dysthymia affects the Veteran's employability and comment on the September 2003 VA memorandum that has a subject titled determination of infeasibility to achieve a vocational goal, was written by L.S. M.Ed,. and is located in volume 3 of the claims folder, and, if available, the August 28, 2003, psychiatric consult.  A complete rationale for any opinion offered must be provided.

8.  Thereafter and if and only if additional evidence indicates that the service-connected left knee disorder has worsened since the August 2011 VA examination, the Veteran should be afforded a VA joints examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to left knee patellar tendonitis and patellofemoral stress syndrome.  A complete rationale for any opinion offered must be provided.

9.  After the development requested, the RO/AMC should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once

10.  Thereafter, the RO/AMC must readjudicate the issues on appeal with consideration of the old and new criteria for rating lumbosacral strain.  The RO/AMC must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


